Filed 7/14/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 139







In the Matter of the Reciprocal Discipline of Mary T. Wynne, 

a Person admitted to the Bar of the State of North Dakota







No. 20140227







Recommendation for Reciprocal Discipline.

REPRIMAND ORDERED.

Per Curiam.

[¶1]	On June 27, 2014, the Disciplinary Board notified the Supreme Court under N.D.R. Lawyer Discipl. 4.4(D) that it was recommending the reciprocal discipline of Mary T. Wynne, a person admitted to the bar of North Dakota.

[¶2]	The Record reflects that the Disciplinary Board of the Washington State Bar Association filed two orders on August 2, 2013, issuing formal reprimands to Wynne for engaging in misconduct by mishandling client funds in two cases.  In one of those cases, Wynne also made confusing statements to a court misleading it to believe her business account, in which she deposited client funds, was an Interest on Lawyers’ Trust Account (IOLTA).

[¶3]	The Record further reflects on January 6, 2014, Disciplinary Counsel served Wynne notice under N.D.R. Lawyer Discipl. 4.4(B) that certified copies of the orders of the Disciplinary Board of the Washington State Bar Association were received.  The notice informed Wynne that she had 30 days to file any claim that imposition of the identical discipline in North Dakota would be unwarranted and the reasons for the claim.  No response was received.

[¶4]	On June 27, 2014, the Disciplinary Board filed its recommendation that Wynne be reprimanded pursuant to the orders issued by the Disciplinary Board of the Washington State Bar Association.

[¶5]	The Court considered the matter, and

[¶6]	ORDERED, that a REPRIMAND is issued against Mary T. Wynne, a person admitted to the bar of the State of North Dakota.

[¶7]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers